PD-1312-14


 SAMUEL C. GENTRY                       §     IN THE COURT OF
                                        §
vs.                                     §     CRIMINAL APPEALS
                                        §
THE STATE OF TEXAS                      § AUSTIN, TEXAS RECEIVED IN
                                                               COURT OFCRIMINAL APPEALS
                    MOTION FOR BOND PENDING PDR                       „«, , e ofnc
                                                                      MAY 15 tUlj
TO THE HONORABLE JUDGES OF SAID COURT:                             *._.*•-*

      COMES NOW Samuel Gentry, Defendant in the above-styled and numbered

cause, by and through his attorney of record, and moves this Honorable Court to

set a reasonable appeal bond in this cause; and in support of this Motion the

Defendant would show as follows:


                                        I.


      On 27 August 2014, Mr. Gentry, who had been convicted of a felony DWI

in Smith County, had his conviction reversed by the Twelfth Court of Appeals.

Gentry v. State, 12-13-00168-CR (Tex.App.—Tyler). On 26 September 2014, the

State timely filed a Petition for Discretionary Review. That case is still pending

and Mr. Gentry remains incarcerated.

                                        II.


      Mr. Gentry is eligible for a bond pending the Court's disposition of the

State's PDR. Article 44.04(h) of the Texas Code of Criminal Procedure provides,

"If a conviction is reversed by a decision of a Court of Appeals, the defendant is



 flec/rJ* ^ont /7, 2^/r"
                                   PC
entitled to release on reasonable bail ... pending final determination [of a PDR]."

Therefore, in accordance with the provision, Mr. Gentry would request the Court

set a reasonable bond.


                                       III.


      As Mr. Gentry is currently incarcerated, he has only minimal financial

resources and asks the Court to require the posting of bond in an amount no greater

than absolutely necessary to reasonably and adequately secure his presence before

this Court and any other court to which these proceedings may subsequently be

remanded.


      WHEREFORE, PREMISES CONSIDERED, Mr.                      Gentry respectfully

requests that this Honorable Court set an bond in this case pending the disposition

of the State's PDR.


                                              Respectfully submitted,

                                              /s/Austin Reeve Jackson
                                              Texas Bar No. 24046139
                                              112 East Line, Suite 310
                                              Tyler, TX 75702
                                              Telephone: (903) 595-6070
                                              Facsimile: (866)387-0152
                         CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the above and foregoing

document was served on counsel for the State by efile concurrently with its filing.

                                             /s/Austin Reeve Jackson